Under the evidence before the trial court it was correctly held that the possession of Mazie Washington amounted to an ouster and disseisin of her several contenants, initiating an adverse possession, which having continued for more than 10 years, effected a divestiture of their title in favor of the adverse occupant. Abercrombie v. Baldwin, 15 Ala. 363; Brady v. Huff, 75 Ala. 80; Ashford v. Ashford, 136 Ala. 631, 34 So. 10, 96 Am. St. Rep. 82; Hamby v. Folsam, 148 Ala. 221, 42 So. 548.
Under the statute (Code 1907, § 2830; Code. 1923, § 6069) the assessment of the lands for taxation by the adverse occupant dispensed with the necessity of color of title in her.
All other questions in the case are irrelevant, and their consideration is therefore unnecessary.
Let the decree of the circuit court be affirmed.
Affirmed.
ANDERSON, C. J., and THOMAS and MILLER, JJ., concur.